            Case 4:20-cv-08208-HSG Document 57 Filed 08/11/21 Page 1 of 6




 1   Michael L. Mallow (SBN 188745)
     mmallow@shb.com
 2   Rachel A. Straus (SBN 268836)
     rstraus@shb.com
 3   SHOOK, HARDY & BACON L.L.P.
     2049 Century Park East, Suite 3000
 4   Los Angeles, CA 90067-3204
     Tel: (424) 285-8330 | Fax: (424) 204-9093
 5
     Amir Nassihi (SBN 235936)
 6   anassihi@shb.com
     Nalani Crisologo (SBN 313402)
 7   ncrisologo@shb.com
     SHOOK, HARDY & BACON L.L.P.
 8   555 Mission Street, Suite 2300
     San Francisco, CA 94105
 9   Tel: (415) 544-1900 | Fax: (415) 391-0281

10   Attorneys for Defendant
     TESLA INC.
11
     [additional counsel listed in signature block]
12
                                          UNITED STATES DISTRICT COURT
13
                                       NORTHERN DISTRICT OF CALIFORNIA
14
                                               SAN FRANCISCO DIVISION
15
     ZACHERY WILLIAMS, MICHAEL MA, and                    Case No. 4:20-cv-08208-HSG
16
     JOHN DITEMAN, on behalf of themselves and
17   all others similarly situated,                       STIPULATION AND [PROPOSED] ORDER
                                                          **AS MODIFIED BY THE COURT TO
18                     Plaintiffs,                        STAY PLAINTIFF ZACHERY WILLIAMS’
                                                          AND JOHN DITEMAN’S CLAIMS,
19            v.                                          SETTING A BRIEFING SCHEDULE FOR
                                                          TESLA’S MOTION TO DISMISS MA’S
20
     TESLA, INC. and DOES 1 through 10,                   CLAIMS, AND TO CONTINUE THE CASE
21   inclusive,                                           MANAGEMENT CONFERENCE

22                    Defendants.

23

24

25

26

27

28

                                                                                                 Stipulation
     2" = "2" "4839-0030-9730 v1" "" 4839-0030-9730 v1                        Case No.: 4:20-cv-08208-HSG
          Case 4:20-cv-08208-HSG Document 57 Filed 08/11/21 Page 2 of 6




 1          IT IS HEREBY STIPULATED by and between Plaintiffs Zachery Williams, Michael Ma,

 2   and John Diteman (“Plaintiffs”) and Defendant Tesla Inc. (“Tesla”) (collectively, the “Parties”), by

 3   and through their respective counsel of record, that:

 4          WHEREAS, on November 20, 2020, Plaintiffs filed their complaint (Dkt. 1);

 5          WHEREAS, on November 25, 2020, Plaintiffs filed their Amended Complaint (Dkt. 7);

 6          WHEREAS, on June 21, 2021, the Court granted Tesla’s motion to dismiss Ma’s claims with

 7   leave to amend several of the claims within 28 days of the date of the order (Dkt. 44);

 8          WHEREAS, Plaintiffs filed their Second Amended Complaint (“SAC”) on July 19, 2021,

 9   adding Plaintiff John Diteman (Dkt. 49);

10          WHEREAS, on August 3, 2021, the Court granted the parties stipulation continuing Tesla’s

11   deadline to respond to the SAC to August 16, 2021;

12          WHERAS, the Initial Case Management Conference is currently set for August 24, 2021;

13          WHEREAS, the parties have engaged in substantive and productive discussions about

14   Plaintiffs’ claims and continue to engage in those discussions;

15          WHEREAS, as the parties have discussed on several occasions, Tesla intends on filing a

16   motion to dismiss Plaintiff Ma’s claims as alleged in the SAC (“Ma Motion to Dismiss”) and a

17   motion to compel Plaintiffs Williams’ and Diteman’s claims to arbitration;

18           WHEREAS, after meeting and conferring, the parties stipulate and agree that it would

19   conserve judicial and party resources and promote efficiency if the Court stays Plaintiffs Williams’

20   and Diteman’s claims until after it issues its order on the Ma Motion to Dismiss. The parties agree

21   that the Court’s ruling on the Ma Motion to Dismiss may impact whether Tesla’s motion to compel

22   Plaintiffs Williams’ and Diteman’s claims to arbitration needs to be presented to the Court;

23          WHEREAS, the parties further stipulate and agree, that after disposition of Tesla’s Ma

24   Motion to Dismiss, the parties will meet and confer about whether Tesla’s motion to compel

25   Plaintiffs’ Williams’ and Diteman’s claims to arbitration needs to be presented to the Court;

26          WHEREAS, if Tesla files its motion to compel arbitration and that motion is denied, Tesla

27   agrees it will not file a motion to dismiss Williams’ or Diteman’s claims. If Tesla believes there is a

28   basis to challenge Williams’ or Diteman’s pleadings that were not addressed by the Court’s ruling on
                                                        1
                                                                                                     Stipulation
                                                                                  Case No.: 4:20-cv-08208-HSG
          Case 4:20-cv-08208-HSG Document 57 Filed 08/11/21 Page 3 of 6



     the Ma Motion to Dismiss, Tesla will file a motion for judgment on the pleadings within the time
 1
     limits permitted by the Federal Rules;
 2
            WHEREAS, nothing in this stipulation shall prevent the parties from pursuing their appellate
 3
     rights, if any, to challenge the Court’s ruling on Tesla’s motion to compel arbitration;
 4
            WHEREAS, the parties further stipulate and agree, subject to Court approval, to the
 5
     following briefing schedule for the Ma Motion to Dismiss:
 6
                  Tesla’s Ma Motion to Dismiss: August 23, 2021;
 7
                  Plaintiffs’ opposition to the Ma Motion to Dismiss: September 20, 2021
 8
                  Tesla’s Reply in Support of the Ma Motion to Dismiss: October 7, 2021;
 9
            WHEREAS, the parties further stipulate and agree, that it would also conserve judicial and
10
     party resources and promote judicial efficiency if the Court continues the Case Management
11
     Conference currently scheduled for August 24, 2021 to November 9, 2021 (approximately 30 days
12
     after Tesla submits its reply ISO Ma Motion to Dismiss);
13
            THEREFORE, the Parties respectfully request the Court to order that:
14
            (1) Plaintiff Williams’ and Diteman’s claims are stayed until after the Court issues its order
15
                on the Ma Motion to Dismiss;
16
            (2) Within fourteen days of the Court issuing its order on the Ma Motion to Dismiss, the
17
                parties will file a joint report informing the Court whether they believe Tesla’s motion to
18
                compel Williams’ and Ditemna’s claims to arbitration needs to be presented to the Court,
19
                and if the parties believe Tesla’s motion to compel Plaintiff Williams’ and Ditemtan’s
20
                claims to arbitration needs to be presented to the Court, the parties will submit a
21
                requested briefing and hearing schedule to the Court;
22
            (3) The briefing schedule for the Ma Motion to Dismiss is as follows:
23
                  Tesla’s Ma Motion to Dismiss: August 23, 2021;
24
                  Plaintiffs’ opposition to the Ma Motion to Dismiss: September 20, 2021
25
                  Tesla’s Reply in Support of the Ma Motion to Dismiss: October 7, 2021
26
            (4) The Case Management Conference is continued to November 9, 2021.
27

28   IT IS SO STIPULATED.
                                                          2                                          Stipulation
                                                                                  Case No.: 4:20-cv-08208-HSG
          Case 4:20-cv-08208-HSG Document 57 Filed 08/11/21 Page 4 of 6




 1
     Dated: August 6, 2021                             Respectfully submitted
 2                                                     McCUNE WRIGHT AREVALO, LLP

 3                                                     By:      /s/ David C. Wright___________________
                                                                Mark I. Richards
 4                                                              Steven A. Haskins
                                                                David C. Wright
 5
                                                       Attorneys for Plaintiffs
 6                                                     ZACHERY WILLIAMS and MICHAEL MA

 7   Dated: August 6, 2021                             SHOOK HARDY & BACON L.L.P.

 8                                                     By:      /s/ Michael L. Mallow
                                                                Amir Nassihi
 9                                                              Michael L. Mallow
                                                                Rachel A. Straus
10                                                              Nalani Crisologo

11                                                     Attorneys for Defendant
                                                       TESLA, INC.
12

13

14

15          Pursuant to L.R. 5-1(i)(3), I attest that concurrence in the filing of this document has been

16   obtained from the other signatories.

17                                                        By:     /s/ Michael L. Mallow
                                                                  Michael L. Mallow
18

19

20

21

22

23

24

25

26

27

28

                                                         3                                           Stipulation
                                                                                  Case No.: 4:20-cv-08208-HSG
          Case 4:20-cv-08208-HSG Document 57 Filed 08/11/21 Page 5 of 6



                                           [PROPOSED] ORDER
 1
            Having considered the parties’ stipulation, and good cause showing, the Court hereby orders
 2
     the following:
 3

 4
            (1) Plaintiff Williams’ and Diteman’s claims are stayed until after the Court issues its order
 5
                on the Ma Motion to Dismiss;
 6

 7          (2) Within fourteen days of the Court issuing its order on the Ma Motion to Dismiss, the

 8              parties will file a joint report informing the Court whether they believe Tesla’s motion to

 9              compel Williams’ and Ditemna’s claims to arbitration needs to be presented to the Court,
10
                and if the parties believe Tesla’s motion to compel Plaintiff Williams’ and Ditemtan’s
11
                claims to arbitration needs to be presented to the Court, the parties will submit a
12
                requested briefing and hearing schedule to the Court;
13

14          (3) The briefing schedule for the Ma Motion to Dismiss is as follows:

15
                 Tesla’s Ma Motion to Dismiss: August 23, 2021;
16
                 Plaintiffs’ opposition to the Ma Motion to Dismiss: September 20, 2021
17

18               Tesla’s Reply in Support of the Ma Motion to Dismiss: October 7, 2021

19          (4) The Court sets the hearing for Tesla’s Ma Motion to Dismiss on November 18, 2021 at

20              2:00 p.m. in Courtroom 2 on the Fourth Floor, at 1301 Clay Street, Oakland.
21
            (5) The Case Management Conference is continued to November 18, 2021 to be held along
22
                with the hearing on Tesla’s Ma Motion to Dismiss. The Court directs the parties to
23

24              submit a joint case management statement by November 11, 2021.

25

26

27

28

                                                         4                                         Stipulation
                                                                                Case No.: 4:20-cv-08208-HSG
         Case 4:20-cv-08208-HSG Document 57 Filed 08/11/21 Page 6 of 6




 1   IT IS SO ORDERED.

 2

 3
            August 11, 2021
     Dated:____________________              _____________________________________
 4                                           HONORABLE HAYWOOD S. GILLIAM JR.
                                             U.S. DISTRICT COURT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            5                                     Stipulation
                                                               Case No.: 4:20-cv-08208-HSG
